          Case 3:18-cv-01200-WHO Document 185 Filed 05/12/21 Page 1 of 2



 1
 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                           NORTHERN DISTRICT OF CALIFORNIA
 9
     KIMETRA BRICE, EARL BROWNE,                         Case No.: 3:19-cv-01481-WHO
10   and JILL NOVOROT,

11          Plaintiffs,
     v.
12
     MIKE STINSON; LINDA STINSON; THE
13
     STINSON 2009 GRANTOR RETAINED
14   ANNUITY TRUST; 7HBF NO. 2, LTD.;
     SEQUOIA CAPITAL OPERATIONS, LLC;
15   SEQUOIA CAPITAL FRANCHISE
     PARTNERS, L.P.; SEQUOIA CAPITAL IX,
16   L.P; SEQUOIA CAPITAL GROWTH FUND
     III, L.P.; SEQUOIA ENTREPRENEURS
17
     ANNEX FUND, L.P.; SEQUOIA CAPITAL
18   GROWTH III PRINCIPALS FUND, LLC;
     SEQUOIA CAPITAL FRANCHISE FUND,
19   L.P.; SEQUOIA CAPITAL GROWTH
     PARTNERS III, LP.; STARTUP CAPITAL
20   VENTURES, L.P.; STEPHEN J. SHAPER,
21
          Defendants.
22   KIMETRA BRICE, EARL BROWNE, and JILL                 Case No.: 3:18-cv-01200-WHO
     NOVOROT,
23                                                        ORDER APPROVING CLASS NOTICE
            Plaintiffs,
24   v.
25
     HAYNES INVESTMENTS, LLC, and
26   L. STEPHEN HAYNES,

27          Defendants
28


                                   [PROPOSED] ORDER APPROVING CLASS NOTICE
                          (Civil Action Nos. 3:19-cv-01481-WHO & 3:18-cv-01200-WHO)
         Case 3:18-cv-01200-WHO Document 185 Filed 05/12/21 Page 2 of 2




 1          Having reviewed and considered the Proposed Class Notice, Dkt. No. 170-1 in Case No. 19-cv-
 2   01481, as agreed to and submitted by the parties on May 11, 2021, this Court hereby approves the
 3   Proposed Class Notice. The parties shall submit an agreed-to Notice Plan or a five-page joint letter
 4   identifying any disputes regarding the proposed Notice Plan on or before May 26, 2021.
 5

 6          IT IS SO ORDERED.
 7
     Dated: May 12, 2021
 8                                                       Honorable William H. Orrick
 9                                                       United States District Judge

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
                                                          1
28                                  [PROPOSED] ORDER APPROVING CLASS NOTICE
                           (Civil Action Nos. 3:19-cv-01481-WHO & 3:18-cv-01200-WHO)
